Citation Nr: 1116123	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-06 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease, residuals of a myocardial infarction, ischemic heart disease, arteriosclerosis, and angina pain (hereafter a heart disorder).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1946 to June 1946, from April 1947 to April 1950, from July 1950 to August 1959, and from September 1959 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the RO in Cleveland, Ohio, which denied service connection for a heart disorder.

The Veteran testified at a June 2010 hearing before the undersigned at the Cleveland RO.  A transcript of the hearing has been associated with the claims file.

In August 2010, the Board rendered a decision denying the present claim.  

In February 2011, the Board vacated its August 2010 decision, finding that although the Veteran had retained counsel with respect to this claim, he did not have the benefit of representation at the June 2010 hearing.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2010).  

The Veteran has indicated that he wishes to testify at another Board hearing.  Accordingly, this claim is remanded to provide him with this opportunity. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In March 2011 the Veteran was sent a letter offering him an opportunity to testify at another Board hearing as he did not have the benefit of counsel at the June 2010 hearing before the undersigned.  The Veteran indicated in a March 2011 response to this letter that he does wish to testify at another hearing, and specified that he preferred it be held by videoconference at his local regional office. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


The Veteran should be scheduled for a videoconference hearing at the Cleveland RO before a member of the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

